Citation Nr: 1041910	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-20 611A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI Bill 
(Chapter 30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 2005 to January 
2007.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2007 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran did not serve at least three years of continuous 
active duty.

2.  Additionally, his discharge, though honorable, does not meet 
the exceptions for basic educational assistance, requiring that 
he have a service-connected disability, a pre-existing medical 
condition, a hardship discharge, or a discharge for the 
convenience of the government.  


CONCLUSION OF LAW

The criteria are not met for education benefits under the 
Montgomery GI Bill.  38 U.S.C.A. §§ 3011, 3452 (West 2002); 38 
C.F.R. §§ 21.7042, 21.7044 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
obligations to notify and assist Veterans with their claims for 
benefits.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).



However, the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA inapplicable where the law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the provisions regarding notice and 
assistance is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence could 
not establish entitlement to the benefit claimed).

II.  Whether the Veteran is Entitled to Education Benefits under 
the Montgomery GI Bill (MGIB)

In pertinent part, 38 C.F.R. § 21.7042 (a) provides that an 
individual may establish eligibility for basic educational 
assistance based on service on active duty under the following 
terms, conditions and requirements:  (1) the individual must 
after June 30, 1985 (i) either first become a member of the Armed 
Forces, or (ii) first enter on active duty as a member of the 
Armed Forces; (2) except as provided in paragraph (a)(5) of this 
section, the individual must (i) if his obligated period of 
active duty is three years or more, serve at least three years of 
continuous active duty in the Armed Forces; or (ii) if his 
obligated period of active duty is less than three years, serve 
at least two years of continuous active duty in the 
Armed Forces....  Under paragraph (a)(5) of this section, an 
individual who does not meet the requirements of paragraph (a)(2) 
of this section is eligible for basic educational assistance when 
he is discharged or released from active duty (i) for a service-
connected disability; (ii) for a medical condition which pre-
existed service on active duty and which VA determines is not 
service-connected; (iii) discharge or release under 10 U.S.C.A. § 
1173 (hardship discharge); (iv) for convenience of the Government 
if specified service requirements are met; (v) involuntarily for 
the convenience of the Government as a result of a reduction in 
force; or (vi) for a physical or mental condition that was not 
characterized as a disability and did not 


result from the individual's own willful misconduct but did 
interfere with the individual's performance of duty.  38 U.S.C.A. 
§ 3011; 38 C.F.R. § 21.7042(a)(1), (2) and (5).

Unfortunately, the Veteran does not meet these basic eligibility 
requirements for Chapter 30 education benefits or assistance.  
Id.

A notification memorandum concerning the Veteran's discharge from 
active duty indicates it was recommended based on his failure to 
progress in on-the-job training due to the fact he was unable to 
"develop the necessary English language skills for [his] AFSC of 
Air Traffic Control and [that he] demonstrated a lack of aptitude 
for military service in his career field."  Moreover, although 
the recommendation states his discharge would be characterized as 
honorable, he was not discharged or released from active duty for 
a service-connected disability, for a medical condition that pre-
existed his service on active duty and which VA determined is not 
service-connected.  As well, there is no indication he 
alternatively qualifies under 10 U.S.C.A. § 1173 (hardship 
discharge), for the convenience of the Government with specified 
service requirements being met, involuntarily for the convenience 
of the Government as a result of a reduction in force, or for a 
physical or mental condition that was not characterized as a 
disability and did not result from his willful misconduct but did 
interfere with his performance of duty.  Id.

Throughout his appeal, the Veteran has argued that his discharge 
should be considered a hardship or a condition that interfered 
with performance of duty and did not result in misconduct.  See 
his May 2007 Notice of Disagreement (NOD) and July 2007 
Substantive Appeal (on VA Form 9).  He contends that he was told 
prior to his enlistment that he would learn English as an Air 
Traffic Controller.  Once in service, however, he claims that his 
inability to obtain the required fluency and comprehension level 
was out of his control, due to language barriers.



While the Board empathizes with the Veteran and is sympathetic to 
his situation, there simply is no legal basis to find him 
eligible for education assistance benefits under the MGIB.  The 
Board is bound by the law, and its decision is dictated by the 
controlling statutes and regulations.  38 U.S.C.A. § 1725.  The 
Board is without authority to grant benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No 
equities, no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)).  It is well-settled that VA must follow all relevant 
laws and regulations.  38 U.S.C.A. § 7104(c).  See also Vitarelli 
v. Seaton, 359 U.S. 535, 539-40 (1959); Service v. Dulles, 354 
U.S. 363, 383-89 (1957); United States ex rel. Accardi v. 
Shaughnessy, 347 U.S. 260, 265-68 (1954); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991) (Board not free to ignore regulation 
adopted by VA); see also Grivois v. Brown, 6 Vet. App. 136, 140 
(1994) (citing Vitarelli, supra, for proposition that procedures 
must be provided to all similarly situated VA claimants).

As the disposition of this claim is based on the law, and not on 
the facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for education benefits under the MGIB is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


